UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-49957 LocatePLUS Holdings Corporation (Exact name of registrant as specified in its charter) Delaware 04-3332304 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Cummings Center, Suite 235m, Beverly, MA (Address of principal executive offices) (Zip Code) (978) 921-2727 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes ¨ No x The number of shares of Common Stock outstanding at November 12, 2010 was 49,980,100 The number of shares ofPreferred Stock outstanding at November 12, 2010 was 71,400 Table of Contents Page PART I FINANCIAL INFORMATION ITEM 1 Financial Statements Consolidated condensed balance sheets as ofSeptember 30, 2010 (un-audited) and December 31, 2009 1 Un-audited consolidated condensed statements of operations for the three andnine months endedSeptember 30, 2010 and 2009 2 Un-audited consolidated condensed statements of cash flows for thenine months endedSeptember 30, 2010 and 2009 3 Notes to un-audited consolidated condensed financial statements 4 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 20 ITEM 4 Controls and Procedures 20 PART II OTHER INFORMATION ITEM 1 Legal Proceedings 21 ITEM 1A Risk Factors 21 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 3 Defaults Upon Senior Securities 25 ITEM 4 Submission of Matters to Vote of Security Holders 25 ITEM 5 Other Information 25 ITEM 6 Exhibits and Reports on Form 8-K 26 SIGNATURES AND CERTIFICATION 27   * * * PART I .FINANCIAL INFORMATION Item 1.Financial Statements LocatePLUS Holdings Corporation Consolidated Balance Sheets September30, (unaudited) December 31, (audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, trade-net Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ (Deficit) Equity Current liabilities: Notes payable $ $ Accounts payable Accrued expenses Deferred revenue Convertible debt Total current liabilities Long term note payable 0 Long term convertible note payable Shares subject to mandatory redemption Total liabilities Commitments and contingencies Stockholders’ (deficit) equity: Common stock , $0.01 par value, 50,000,000 authorized, 49,980,100 and 49,993,700 shares issued and outstanding at September 30, 2010 andDecember 31, 2009, respectively Additional paid-in capital Shares pending issuance 0 Warrants Accumulated deficit ) ) Total stockholders’ (deficit) equity ) ) Total liabilities, shares subject to mandatory redemption and stockholders’ (deficit) equity $ $ The accompanying notes are an integral part of these un-audited consolidated financial statements. See accompanying notes and accountants report 1 Table of Contents LocatePLUS Holdings Corporation Consolidated Statements of Operations For the three months ended September30, For the nine months ended September 30, Revenue Cost of revenue Gross Profit $ Operating expenses: Selling and marketing General and administrative Research and development 0 0 Total operating expenses $ Operating income (loss) ) ) Other income (expense): Interest expense ) Other income Finance Related Expenses ) 0 ) 0 Net income (loss) $ $ ) $ ) $ ) Basic net income (loss) per share $ $ ) $ ) $ ) Fully dilutednet income (loss) per share $ $ ) $ ) $ ) Shares used in computing basic net income (loss) per share Shares used in computing fully diluted net income (loss) per share The accompanying notes are an integral part of these un-audited consolidated financial statements. See accompanying notes and accountants report 2 Table of Contents LocatePLUS Holdings Corporation Consolidated Statements of Cash Flows For thenine months ended September 30, For thenine months ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Provision for doubtful accounts 0 Interest expense related to warrants issued with debt Services performed in exchange for stock 0 Acquisition of Goodwill ) Shares pending issuance Net changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other assets ) Other Assets ) ) Accounts payable ) Accrued expenses Deferred revenue Total Adjustments Net cash provided (used) by operating activities ) Cash flows from investing activities: Purchases of property and equipment 0 ) Net cash used in investing activities 0 ) Cash flows from financing activities: Repayment of debt ) ) Proceeds from issuance of debt Payments of shares subject to mandatory redemption ) 0 Financing fees on issuance of debt ) 0 Net cash used in financing activities Net increase (decrease) in cash and cash equivalents Cash and equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Noncash financing transactions: Reclassification of accrued liability 0 Note obtained for ownership rights of equity 0 Conversion of payable to debt 0 Payment of obligations with equity 0 Payment on notes payable with equity 0 The accompanying notes are an integral part of these un-audited consolidated financial statements. See accompanying notes and accountants report 3 Table of Contents 1. Nature of Business and Basis of Presentation LocatePLUS Holdings Corporation LocatePLUS Holdings Corporation, through itself and its wholly-owned subsidiaries LocatePLUS Corporation, Worldwide Information, Inc., Entersect Corporation (aka Certifion Corporation), Dataphant, Inc., and Employment Screening Profiles, Inc. (d/b/a TruBackgrounds) are business-to-business, business-to-government and business-to-consumer providers of public information via our proprietary data integration solutions. LocatePLUS Corporation LocatePLUS designs and markets web-based investigative search and background screening products for credentialed corporate, government and law enforcement clients. The LocatePLUS flagship products – LocatePLUS Pay-per-click (PPC) and LP Police – empower businesses and government agencies with real-time web and mobile access to a wide range of public and proprietary databases to verify personally identifiable information on the US adult population. LocatePLUS provides access to information that includes credit header data, telephone numbers, address histories, dates of birth, social security numbers, civil and criminal records, corporation records, real property information and email addresses. The primary markets served are private investigators, law enforcement, government, legal professionals, collections, bail bondsmen and security agencies. Entersect Corporation Entersect Corporation (aka Certifion Corporation), is a provider of web-based public information databases that allow investigative professionals to verify the authenticity of a subject’s background. Entersect’s products – Entersect Police Online (EPO), Entersect HR and Entersect Public Records – provide law enforcement and investigative professionals with the tools they need to mitigate risk and prevent illegal activities. Entersect Police Online delivers telephone and address information to empower police and federal agents to conduct more thorough investigations resulting in swift actions in the field. Entersect HR empowers human resource professionals to make better, more informed decisions based on the verified backgrounds of potential and existing associates. Entersect serves the law enforcement, background screening, pre-employment and investigative communities with information-enabled web applications and services. Worldwide Information, Inc. Worldwide Information provides CD-ROM and DVD products for effectively identifying motor vehicle, driver’s license, harbor records and unlisted cell phone records. The company designs and markets specialized CD-based software products containing statewide motor vehicle records that provide identity validation services to law enforcement, law offices and other accredited businesses. Worldwide’s person search products increase the success rate of identifying or locating critical persons when only a minimal amount of information is available. Unlike web-based search products, Worldwide’s CD/DVD-based software can be accessed from anywhere without the need for an internet connection or phone signal. Worldwide products are useful in solving police cases involving missing persons associated with partial vehicle information. Dataphant, Inc. Dataphant is a provider of information on land andmobilephone numbers in the United States. Dataphant leverages a proprietary process to gather and analyze phone numbers from mobile and landline sources and map those numbers to phone owners and addresses. Dataphant phone information is used by credentialed investigative and law enforcement customers throughout the U.S and Canada. The information is available to all business and consumer markets, but the primary markets for this information remains in the government and law enforcement arena. 4 Table of Contents Employment Screening Profiles, Inc. (d/b/a TruBackgrounds) Employment Screening Profiles, Inc. (d/b/a TruBackgrounds) develops and markets integrated, customized, web-enabled background verification solutions designed to aid in the verification, applicant management and human resource collaboration processes. The company serves large and small businesses with systems and information that enable better decisions and reduced costs via automation of the screening process. TruBackgrounds products empower clients to reduce risk, cost and workload while improving productivity by delivering accurate, timely nationwide background information right to the desktop. Designed to utilize the latest Internet technologies, TruBackgrounds products are easy-to-use, secure, reliable and industry standards compliant. Solutions are sold to all businesses that are in need of background screening products, including education and employment verification, criminal and civil records, motor vehicle records, SSN verifications, and professional license checks. Metrigenics, Inc. Metrigenics was formed to develop new ways to integrate biometrics with data.In March, 2009, management made the decision to suspend funding of this subsidiary which consisted primarily of research and development costs, and is presently exploring strategic options with respect to this entity. Concentration of Credit Risk Financial instruments that subject the Company to credit risk consist of cash and cash equivalents, accounts receivable and notes receivable.The risk with respect to cash and cash equivalents is minimized by the Company’s policies in which such investments are placed only with highly rated financial institutions and in instruments with relatively short maturities.The financial stability of these financial institutions is constantly reviewed by senior management.The notes receivable are placed with unrelated companies that are also reviewed by management.Consequently, the carrying value of cash and cash equivalents, and notes receivable approximates their fair value based on the short-term maturities of these instruments. Revenue Recognition The Company provides access to public information such as credit header data, telephone numbers, address histories, dates of birth, full social security numbers, civil and criminal records, corporation records, real property information and email addresses bankruptcies, real estate transactions and motor vehicles and drivers’ licenses.The Company provides this information as an online service through its website, wirelessly to handheld wireless devices, via XML over the Internet, or through licenses of the information on compact disks. Revenue is recognized upon delivery to the customer of a product or service, provided that no significant obligations remain, evidence of the arrangement exists, the fees are fixed or determinable, and collectability is reasonably assured. Income Taxes The Company uses the asset and liability method of accounting for income taxes, as set forth in accounting principles generally accepted in the United States of America.Under this method, deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the carrying amounts and the tax basis of assets and liabilities at currently enacted tax rates.These temporary differences primarily relate to the accumulating of net operating losses to offset future taxable income as well as tax to book differences between depreciation of fixed assets and amortization of intangible assets and other timing differences in recognition of expenses for tax and book purposes.Valuation allowances are established, if necessary, to reduce a deferred tax asset to the amount that will more likely than not be realized. The Company recognizes tax benefits from an uncertain tax position only if it is more likely than not that the tax position will be sustained upon examination by the taxing authorities, based on the technical merits of the tax position. Any tax benefits recognized in the financial statements from such a position are measured based on the largest benefit that has a greater than 50% likelihood of being realized upon ultimate resolution. 5 Table of Contents There are no uncertain tax benefits that have been recognized in the accompanying financial statements.Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service.The Company’s policy is to recognize interest and penalties related to uncertain tax benefits (if any) in income tax expense. No such interest and penalties have been accrued as of September 30, 2010 or for the year ended December 31, 2009. A valuation allowance has been recorded for the entire amount of the deferred tax asset which consists of the net operating losses carried forward. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Advertising Expense It is the Company’s policy to expense advertising and marketing costs as incurred. Research and Development Research and development costs related to both present and future products are expensed as incurred. Unaudited Interim Financial Statements The accompanying interim consolidated financial statements are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America.These statements include the accounts of LocatePLUS Holdings Corporation and its subsidiaries. Certain information and footnote disclosures normally included in LocatePLUS Holdings Corporation’s annual consolidated financial statements have been condensed or omitted in accordance with Securities and Exchange Commission rules for interim financial statements.The interim consolidated financial statements reflect, in the opinion of management, all adjustments (consisting only of normal recurring accruals) necessary to fairly present the financial position as of September 30, 2010, and the results of operations and cash flows for the three months then ended.There were no material unusual charges or credits to operations during the recently completed fiscal quarter. All inter-company accounts and transactions have been eliminated in consolidation. Certain amounts in the 2009 interim financial statements have been reclassified to conform to the 2010 presentation. The financial statements of the Company have been prepared on a "going concern" basis, which assumes the realization of assets and the liquidation of liabilities in the ordinary course of business. However, such realization of assets and liquidation of liabilities are subject to a significant number of uncertainties. There are a number of factors that have negatively impacted the Company's liquidity, and may impact the Company's ability to function as a going concern. The Company has sustained net losses of $639,916 and $2,845,570 for the fiscal periods ended September 30, 2010 and December 31, 2009, respectively. The Company has an accumulated deficit of $53,866,674, a stockholders' deficit of $9,001,668 and a working capital deficit of $6,346,734 at September 30, 2010. The above factors raise substantial doubt about the Company's ability to continue as a going concern. The results of operations for the interim periods reported hereon are not necessarily indicative of the results of operations to be expected for the entire fiscal year. These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2009, which are contained in LocatePLUS Holdings Corporation’s Annual Report filed on Form 10-K filed with the Securities and Exchange Commission on March 31, 2010. 6 Table of Contents Liquidity and Operations The financialstatements included in this quarterly report have been prepared assuming that the Company will continue as a going concern, and contemplate continuity of operations, realization of assets and the satisfaction of liabilities and commitments in the normal course of business. The Company has incurred significant net losses since inception, and has incurred an accumulated deficit of $53,866,674 through September 30, 2010. 2.Property and Equipment Property and equipment consist of the following at September 30, 2010 and December 31, 2009. September 30, December 31, Equipment $ $ Vehicles Software Furniture and fixtures Leasehold improvements Less accumulated depreciation and amortization Property and equipment, net $ $ 3.Intangible Assets Intangible assets consist of two elements – goodwill and capitalized financing costs. During the period ended December 31, 2009, the Company acquired goodwill from the acquisition of its wholly-owned subsidiary Employment Screening Profile, Inc. (d/b/a/ TruBackgrounds) through the issuance of Common Stock. The Company has elected to account for goodwill resulting from the acquisition of assets, in accordance with accounting principles generally accepted in the United States of America, which prohibits the amortization of goodwill since it has an indefinite life.It requires that goodwill be tested for impairment on an annual basis.If goodwill is impaired, an impairment loss will be recognized and charged against earnings in the year in which the goodwill becomes impaired.There was no impairment for the period ended September 30, 2010 or for the year ended December 31, 2009.However, for tax purposes, goodwill is being amortized ratably over a 15-year period. 7 Table of Contents Intangible assets consist of the following at September 30, 2010 and December 31, 2009: September 30, December 31, Goodwill $ $ Financing costs Less: accumulated amortization Total $ $ 4.Other Assets Other assets consist of the following at September 30, 2010 and December 31, 2009: September 30, December 31, Ownership rights of equity $ $ 0 Security deposits Other 0 Total $ $ 5.Stock Options The Company accounts for its stock-based compensation in conformity with accounting principles generally accepted in the United States of America which requires companies to estimate the fair value of share-based payment awards on the date of grant using an option-pricing model.In connection with valuing stock options, the Company utilizes the Black-Scholes model, which requires certain subjective assumptions.The key assumptions include the expected volatility of the Company’s stock, term of the award and expected forfeiture rate.Valuation assumptions are reviewed periodically and, as a result, may lead to a significant change in the expense recognized in connection with share-based payments and may change the valuation assumptions used to value share-based awards granted in future periods. The assumptions used and the weighted average calculated value of options are as follows for the period ended September 30, 2010 and 2009: For the nine months ended September 30, Expected life 6 years 6 years Volatility 33
